Title: To Thomas Jefferson from Anonymous, 8 October 1820
From: Anonymous
To: Jefferson, Thomas


Dear Brother
Chapel Hill
Octr 8th 1820
I am once more seated to perform a duty which unintentionly has been delayed too long. But as I have your promise to answer me when I write, no circumstance shall prevent my enjoying that pleasure. Altho we are seperated by an immense tract of country yet there still exists a tie between us which will forever make the situation of the one more or less interesting to the other of us; the disparity of our ages I know necessarily breaks off that familiarity& intimacy which is common to brothers nearer the same age. As I am not able to give you a fanciful idea of this little village or work upon your imagination in any great degree by a discription of my situation in it I hope you will excuse a plain statement of facts concerning them. Chapel Hill is a small village in the country of Orange with a population of nearly 500 inhabitants including the students of the university, Its situation is rather hilly, which gives it something of a romantic appearance. The buildings are of wood, (with few exceptions) and quite ordinary The inhabitants generally are poor, tho they by their industry &  exertions support a plain neatness, which would cause strangers to judge them in a tolerable state of independence. The adjacent country is tolerably fertile and produces in abundance the articles of corn & wheat. Here you may be surprised, when I tell you that by the exertions of one man a university was established at this place. Genl Davie who was once minister from the U S. to France or Russia one, (I do not exactly recollect which) while in the legislature of this state procured the passage of a bill making this establishment. The legislature afterwards gave him the power to locate the university wherever  he chose. he—Accordingly Placed it at this damned village, with  the best curses if the students for such locationI am your EnemyThomas DissatisfactionP. S.I am great friend of your Political tenets & am really sorry you could not give better advice to, Genl Davie.T D.